Title: To Benjamin Franklin from John Torris, 20 May 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque the 20th. May 1780.
I have had the Honnor to write your Excellency on the 13th. Inst. relative to the Prise Flora Capt. Roodenberg, & on the Titles in your Hands which Prove that the Brig Friendship Capt. Pretty John, & Schooner Peter Capt. Thos. Byrne, were maned by British Subjects, therefore were English Bottoms & subject to Condamnation favour of the Captor; & I hope your Excellency has allready drawn & forwarded these Condamnations.
I am advised that the Celebrated mr. Groult has sent to your Excellency his memorial Proving on authentic Testimonies & Authorities, that, the Cargoe of the Prise the Flora, Roodenberg, was Legally acquiered by the unfortunate Black Prince. I have a Copy of this memorial, & endeed, it Leaves me nothing to wish on the Legitimity of the Prise, & I am now convinced, that, all motives of Interest & Justice will prompt your Excellency to Pass forthwith Judgement of Condamnation on it. & as I find that, Mr. De Maussallée mon avocat aux Conseils, Can add but few arguments on the matter, & your Excellency wants none further, we might not Trouble him in the affair. However, He will Call to Take the Commands of your Excellency.—
Subjoined the Report on oath from Capt. Dowlin, which has been veriffied & attested by Two of his officers, which Prove the knowledge of the Parjured Capt. Roodenberg in the English Tongue, & the Fidelity of his first & Genuine Report In Berck, which mention his Cargoe being for account & risk of the Merchants in Dublin it is Consigned to.—
If your Excellency desires an other declaration on these Subjects from Mr. Boulanger the English Brocker who Served in this report at Berck, I shall then requiere it, But I think your Excellency is now well Satisfied on the Head.
I am with greatest respect Honnd. Sir your Excellency’s most obedient & most Humble servant
J. Torris
His Excellency Dor. Franklin Minister of the united States
 
Endorsed: May 20
Notation: Mr. Torris May 20. 1780—
